COFFEY, Circuit Judge,
dissenting.
In the absence of any enabling legislation designating these employees as state employees, I am of the opinion that the plaintiffs were county rather than state employees because Cook County fixes the amount of, and pays, the plaintiffs’ salary, health benefits, retirement benefits and fringe benefits. Thus, any disciplinary proceedings against them should have been conducted against them as county employees in compliance with the Cook County Personnel Policy.
A review of the Illinois enabling legislation’s history and documents fails to reveal a provision designating the state or the county as the employer of the Public Defender’s Office staff. However, the fact that the legislature has provided that all fringe benefits as well as “[t]he compensation of and the appropriate number of assistants, clerks, and employees [of the Public Defender’s office] shall be fixed by the County Board and paid out of the county treasury” is strong indicia that the plaintiffs are county employees. Ill.Rev.Stat. ch. 34, 113-4008.1 (1991) (emphasis added).1 *1425The majority overlooks the implications of the control statutorily delegated to the county over the Public Defender’s Office (PDO) employees and relies instead upon Drury v. County of McLean, 89 Ill.2d 417, 60 Ill.Dec. 624, 433 N.E.2d 666 (1982), and Orenic v. State Labor Relations Bd., 127 Ill.2d 453, 130 Ill.Dec. 455, 466, 537 N.E.2d 784, 795 (1989), for its conclusion that PDO personnel are employed by the state. I disagree with the majority’s view that either Drury or Orenic require a holding that PDO clerks are State employees.
I.
A careful examination of the Orenic decision reveals that its holding is confined to specific problems arising under collective bargaining agreements:
“The principal question is whether, given their statutory role in funding the circuit courts, counties may be considered joint employers of those courts’ non-judicial employees for purposes of collective bargaining under the Illinois Public Labor Relations Act (the Act) (Ill.Rev. Stat.1987, ch. 48, par. 1601 et. seq.). As explained later in this opinion, we answer that question in the negative_”
Orenic, 130 Ill.Dec. at 457, 537 N.E.2d at 786 (emphasis added). The Orenic decision does not and should not stand for the proposition that employees of the Public Defender’s Office are state employees for all purposes because the decision is carefully limited to cases involving collective bargaining. Indeed, the Orenic decision is further narrowed in scope to collective bargaining under a specific labor law, the Illinois Public Labor Relations Act.
In Orenic, four chief judges of Illinois circuit courts brought a writ of mandamus to prevent the Illinois State Labor Relations Board from certifying that counties and the chief judges were joint employers of assistant public defenders, bailiffs, sté-nographers and certain clerks of the court. The judges argued that under the doctrine of separation of powers, the counties should not have the authority to participate much less interfere in collective bargaining between chief judges and unions representing those employees. The judges went on to contend that:
“even if the statutes requiring counties to fund circuit courts are constitutional, counties should have no authority to participate or interfere in collective bargaining between chief judges and labor organizations and that counties should be subject to chief judges’ determinations as to number, salary, hours, and working conditions of court employees.”
Orenic, 130 Ill.Dec. at 459, 537 N.E.2d at 788.2 The judges reasoned that:
“[otherwise ... the State’s unified judicial system will experience a ‘devastating impact’ because of counties’ local political considerations, the influence of employment terms applicable to the counties’ own employees, and the counties’ possible indifference to requirements for equal standards of judicial administration statewide.”
Id. (citations omitted). The court resolved the issue by holding that “[a]ny conflict between traditional labor law principles and constitutional principles must be resolved in favor of the latter; and treating county boards as joint employers with chief judges in respect of the courts’ nonjudicial employees would unduly trench on the judicial branch’s separate and equal status.” Id., 130 Ill.Dec. at 670, 537 N.E.2d at 799 (citation omitted).
This decision is all well and good, but it has no bearing on the problem before us. The issue in this case does not involve traditional labor law principles, and cases limited to labor law should not be used to bootstrap labor law to limit the plaintiffs’ constitutional rights. Rather, our case involves the limited issue of whether employ*1426ees of the Cook County Public Defender’s Office, who are paid by the county and receive county health and welfare benefits, are county employees and thus entitled to due process hearings prior to termination of their employment. As the court in Or-enic noted, “separation of powers does not mean- a complete divorce among the branches of government and legislation may permissibly have a peripheral effect on judicial administration....” Id., 130 Ill.Dec. at 668, 537 N.E.2d at 797 (citations omitted) (emphasis added). Unlike the majority, I believe that acknowledging the county as employer for disciplinary proceedings has only a “peripheral effect” on the judiciary. It strains credulity to argue that termination policies instituted for the purpose of assuring due process to public employees somehow encroach on the separation of powers doctrine. The termination guidelines contained within the County Personnel Policy merely extend some safeguards against arbitrary discharges of county employees. No compelling arguments have been advanced that these procedures somehow interfere with or impair the functioning of the judiciary. It is the county that presumably bears the cost for the procedures, and the courts, if not altogether unaffected, are at most only peripherally impacted.
Further evidence that Orenic is limited to collective bargaining cases is reflected in two recent Illinois state cases and a federal district court case: People ex rel. Baricevic v. Wharton, 136 Ill.2d 423, 144 Ill.Dec. 786, 790, 556 N.E.2d 253, 257 (1990) (quoting Orenic as holding that “the Illinois State Labor Relations Board, an Executive Agency, cannot ‘compel chief judges to share their collective bargaining authority with counties ...’”) (emphasis added); AFSCME v. Illinois Educ. Labor Relations Bd., 197 Ill.App.3d 521, 143 Ill.Dec. 541, 544, 554 N.E.2d 476, 479 (1990) (quoting Orenic as holding that “[wjhile the county exercised considerable fiscal control over the operations of the circuit courts,” the “county governments were not joint employers for the purposes of collective bargaining") (emphasis added); and Riley v. County of Pike, 761 F.Supp. 74 (C.D.Ill.1991) (citing Orenic as focusing on who should be considered the employer for purposes of bargaining with the union). Clearly, the Illinois courts as well as the district court in Riley have adopted the proper restrictive interpretation of the Or-enic holding.
The majority also relies on Drury v. County of McLean, 89 Ill.2d 417, 60 Ill.Dec. 624, 433 N.E.2d 666 (1982), and Baker v. Du Page County, 703 F.Supp. 735, 737 (N.D.Ill.1989), both of which held that court clerks were state employees, notwithstanding the fact that their salaries were paid by the counties. The facts of both cases are readily distinguishable from the facts in the case before us. In both Drury and Baker, the plaintiffs were court clerks and not PDO clerks. Furthermore, both courts attributed the court clerks’ classification as members of the judicial branch of state government to the Illinois Constitution. Obviously, neither factor (constitutional designation or court clerk status) are present in the case before us. In .fact, it is because the enabling statute is not explicit with respect to PDO clerks’ employment status that we are confronted with the statutory construction dispute.
Finally, contrary to the majority, I believe that the narrow holding of Orenic to issues of labor law does not overrule Kurata v. Silverman, 95 Ill.App.3d 89, 50 Ill.Dec. 609, 419 N.E.2d 717 (1981), which held that an assistant public defender had the status of a county employee and was therefore protected by the county personnel policy. In Kurata, the court considered the claim of an assistant public defender that she had been fired in violation of the termination policy of Champagne County. The court concluded that the plaintiff had “the status of a ‘county employee.’ ” In making this determination, the court in Kurata considered the following:
“The office of public defender is created by statute in ‘An Act in relation to the office of Public Defender’ (Ill.Rev.Stat. 1979, ch. 34, par. 5601 et seq.). The public defender’s salary and expenses are paid from the county treasury. (Pars. 5605, 5607.) These provisions, *1427plus the fact that the public defender is represented here by the State’s Attorney, persuades us that the public defender is an official of the county. (See dissenting opinion in People v. South (1979), 70 Ill.App.3d 245, 26 Ill.Dec. 366, 387 N.E.2d 1294.) As such, an assistant public defender, such as plaintiff, has the status of ‘county employee’ within the purview of the county personnel policy.”
Kurata, 50 Ill.Dec. at 610, 419 N.E.2d at 718.
Unlike Orenic, the court in Kurata was specifically dealing with the issue of the procedures that a Public Defender’s Office must follow when disciplining or terminating an employee, the same issue that is before us. The failure of the court in Orenic to even cite Kurata, much less overrule it, is further evidence that the Illinois Supreme Court limited Orenic’s focus to the collective bargaining context, thus lessening its impact outside the narrow scope of labor law. On the basis of the case law cited above, I am of the opinion that the plaintiffs were county employees, and as such, any termination proceedings should have been conducted in compliance with the Cook County Personnel Policy.
II.
The majority unfortunately disregards the significance of the language of the Illinois enabling act, particularly the 1991 amendments and their legislative history: “Speculation aside, the statutory language at the time of the alleged violation is inconclusive as to state or county employee status, and the legislative history of the statute then in force is not helpful.” Maj.Op. at 1422. While I believe that PDO clerks were county employees under the original enabling act, the legislative history of the 1991 amendments reveals that the Illinois Legislature was intent on separating the Cook County Public Defender’s Office from the judiciary:
“SENATOR COLLINS:
“Yes. Thank you, Mr. President and Members of the Senate. I move to concur with the House Amendment 1 to Senate Bill 673. As you recall, when this bill passed out of the Senate, we indicated that there was a task force working on the language to this amendment. The amendment that you see now is a consensus which reflects the ... agreement ... that is in this ... Amendment No. 1. What this amendment does, it simply separates and make[s], in the County of Cook, the ... Public Defender’s Office independent of the Judiciary. This is a concept that has been recommended and supported by numerous studies and groups across the country, including the National Advisory Committee on Criminal Justice Standards. It is supported ... by the Chief Judge of the Circuit in Cook County, the Chicago Bar Association, the Cook County Bar Association, the County Board President. And the County Board in this particular bill[, the] President will, in fact, appoint the Chief Public Defender, and that person[ ] will have to be confirmed by the Commissioners of the Cook County Board. I will be happy to answer any questions. If not, I would just ask for a favorable roll call. [Unanimous vote in favor of amendment.]”
87th General Assembly, Regular Session (June 27, 1991). The legislative history is silent as to the reason for this change, but it was in all probability motivated by the legislature’s desire to overcome the Illinois Supreme Court’s opinion in Orenic designating assistant public defenders as state employees for collective bargaining purposes.
The extensive powers delegated to the county under the enabling statute and particularly pursuant to the 1991 amendments,3 accentuate the dominant role of the county in the administration of PDO affairs. Initially, I note that it is the County Board rather than the judiciary that has the exclusive authority to create if it so chooses the office of the Public Defender in *1428counties of less than 35,000 inhabitants. See Ill.Rev.Stat. ch. 34, ¶ 3-4002. This delegation is especially significant because the authority was vested in the county both before and after the 1991 amendments. Second, it is the county, not the judiciary, that has the authority to fix, and bears the burden of paying, the compensation of the Public Defender and all of the subordinate employees. See ¶¶ 3-4007, 3-4008, 3-4008.1. Again, this authority/burden was the county’s both before and after the amendment. Third, the PDO is made accountable to the county by having to file periodic written reports with the county on the services rendered by the PDO. See ¶¶ 3-4010, 3-4010.1. Although a copy of such reports is to be furnished to the circuit courts for counties with under one million inhabitants, according to the 1991 amendments no such requirement is imposed on the PDO with respect to counties such as Cook, where more than one million inhabitants reside. See ¶ 3-4010.1. I would think the proposition unassailable that there is no employer-employee relationship where the employer is not even privy to an account of the services rendered by its purported employees. Fourth, pursuant to the 1991 amendments, the statute makes clear that “the appropriate number of assistants, clerks, and employees shall be fixed by the County Board” and not the judiciary in counties with over one million inhabitants. ¶ 3-4008.1 (emphasis added). It is likewise difficult to fathom an employer-employee relationship where the employer does not determine the number of its employees. Fifth, the 1991 amendment delegates exclusive authority to the President of the County Board, with advice and consent of the County Board, not the judiciary, to appoint the Public Defender in counties with over one million inhabitants. See ¶ 3-4004.1. Finally, the Public Defender himself is entitled to due process upon termination in counties with over one million inhabitants:
“The Public Defender once approved by the Board [County Board of Commissioners] shall serve for six years and may be removed by the President only for good cause or dereliction of duty after notice and a hearing before the Board.”
¶ 3-4004.2(c) (emphasis added). How can the PDO employees under the Public Defender’s authority be entitled to less due process from the county than the statute gives the Public Defender?4
III.
On the basis of the case law, the enabling statute, the amendments thereto and their legislative history, I am convinced that PDO clerks are employees of Cook County. The only case directly addressing the issue of whether a PDO employee is entitled to due process before discharge held that even assistant Public Defenders who serve at the pleasure of the Public Defender are entitled to due process. See Kurata, 50 Ill.Dec. at 610, 419 N.E.2d at 718. Furthermore, the powers and duties imposed upon the county under the enabling statute and the amendments (fixing and paying salary and fringe benefits, appointing the Public Defender, providing office space and expenses for the PDO and receiving records of services the PDO renders) demonstrates conclusively that the Illinois Legislature considers PDO personnel in Cook County to be county employees. The legislative history of the 1991 amendments as well as the amendments themselves reveal that the Illinois Legislature views the Orenic court’s holding that PDO personnel are employees of the state as limited to the specific circumstances of that case — the collective bargaining context. I would hold that the plaintiffs are county employees entitled to the due process protection assured under Cook County ordinances. The district court should be reversed.

. Likewise, the Wisconsin Legislature has specifically provided that the counties are required to pay for the costs of the operation of the circuit courts, except for the salaries of the judges and court reporters:
“Operating costs; circuit court
The cost of operation of the circuit court for each county, except for the salaries of judges and court reporters provided to be paid by the state, and except for the cost assumed by the state under this 'chapter and chs. 40, 41 and 230, and except as otherwise provided, shall be paid by the county.”
Wis.Stat.Ann. § 753.19 (1981).
*1425At least one state has declared explicitly that PDO employees shall be considered Coúnty employees:
“[Assistant public defenders, clerks] ... and the public defender shall, .for administrative purposes, be considered to be employees of the county which administers the public defender fund.”
S.D. Codified. Laws, § 7-16A-6 (1991).


. The 1991 revisions to the enabling statute delegates the authority to the county as to the determination of salaries and number of employees to be placed with the PDO for Cook County. See Ill.Rev.Stat. ch. 34, ¶ 3-4008.1 (1991).


. The enabling statute, Ill.Rev.Stat. ch. 34, ¶ 3-4000 et seq. was amended by P.A. 87-111, § 1, effective Aug. 9, 1991.


. The provision in ¶ 3-4008.1 that assistant Public Defenders “shall serve at the pleasure of the Public Defender" should never be interpreted to deprive the assistants of due process at the time of termination of employment. As the court in Kurata noted, an ordinance may “protect the assistants from an unconstitutional discharge” without the statute requiring cause for dismissal. Kurata, 50 Ill.Dec. at 610, 419 N.E.2d at 718.